DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-25 were pending and were rejected in the previous office action. Claims 1, 10, and 18 were amended and claims 7, 15 and 23 were canceled in the reply filed 4/25/2022. Claims 1-6, 8-14, 16-22, and 24-25 remain pending and are examined in this office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.


Response to Arguments
35 USC § 101: 
Applicant’s arguments with respect to the § 101 rejection of claims 1-25 (pgs. 10-11 of remarks filed 4/25/2022) have been fully considered but they are not persuasive. 
Applicant appears to argue that the claims improve technology related to “trunk share” systems, and overcomes issues relating to difficulty locating parking at a delivery/pickup location. However, the examiner respectfully disagrees. First, claim 1, 10 and 18 (and the respective dependent claims) do not recite anything that would indicate that the claims recite an improvement in any technology as described in MPEP 2106.04(d)(1) and 2106.05(a). Not only is performing delivery using “trunk share” systems not even necessarily a technological field – the claims also do not even mention any technological features of any alleged trunk share system, operation of a vehicle, or even a trunk of a vehicle in general. Instead, the claims recite a series of abstract steps (for managing the collection and delivery of items to/from a vehicle) implemented on a generic processor/computer. In addition, even if the claims overcome issues relating to difficulty locating parking at a delivery/pickup location, these are business problems rather than technological problems or problems specific to a technology. 
Applicant further argues that the novelty of the invention is evidence of the improvement provided by the claimed invention (pg. 11), and also appears to assert that the examiner is required to but has not provided evidence that the claims do not recite significantly more (pg. 11). However, the examiner respectfully disagrees. 
First, as already discussed above, the claims do not recite any improvement to any particular technology. The examiner also maintains that novelty or non-obviousness of the claimed invention does not impact the § 101 eligibility analysis as they are separate issues. “[T]he search for an inventive concept should not be confused with a novelty or non-obviousness determination” and “As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.").” See MPEP 2106.05. 
Additionally, there is no requirement for the examiner to provide one of the types of evidence discussed in pg. 11 of the remarks unless the examiner has expressly identified additional limitations of the claimed invention as being well-understood, routine, and conventional in Step 2B of the subject matter eligibility analysis. Applicant appears to be incorrectly referring to the evidence requirement set out in MPEP 2106.07(a)(III) and the previous USPTO Berkheimer memo. In this regard, since the examiner does not identify any specific additional elements from the claims as well-understood, routine, or conventional in Step 2B of the subject matter eligibility analysis, this evidentiary requirement does not apply. See MPEP 2106.07(a)(III) explicitly clarifying that “At Step 2A Prong Two or Step 2B, there is no requirement for evidence to support a finding that the exception is not integrated into a practical application or that the additional elements do not amount to significantly more than the exception unless the examiner asserts that additional limitations are well-understood, routine, conventional activities in Step 2B.”
Therefore, the examiner maintains that the remaining claims 1-6, 8-14, 16-22, and 24-25 are ineligible under § 101. Please see the § 101 rejection below which is updated based on the amended claims. 
35 USC § 103: 
Applicant’s arguments with respect to the § 103 rejections of the remaining claims 1-6, 8-14, 16-22, and 24-25 (pgs. 11-14 of remarks filed 4/25/2022) have been fully considered and they are persuasive. Applicant’s amendments to independent claims 1, 10, and 18 have overcome the prior art of record for the reasons discussed in the section titled “Novelty/Non-Obviousness” below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-14, 16-22, and 24-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 1:
Claims 1-6 and 8-9 recite “An information system…comprising: at least one processor…” (i.e. a machine), claims 10-14, and 16-17 recite “An information processing method…” (i.e. a process), and claims 18-22 and 24-25 recite “A non-transitory storage medium storing a program…” (i.e. an article of manufacture or machine). These claims all fall under one of the four categories of statutory subject matter and as a result, pass Step 1 of the subject matter eligibility test.  However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Step 2A Prong One:
Claims 1, 10, and 18 recite processes for managing collection from and delivery to one or more areas in a vehicle as a collection-delivery destination of an item, comprising the steps of accepting a request for collection of the item from the areas and delivery of the item to the areas, acquiring parking position information and attribute information, the parking position information being related to a position of a designated vehicle, the attribute information being related to an attribute of a parking lot in which the designated vehicle is parked, and the designated vehicle being a vehicle designated as the collection-delivery destination of the item; and determine whether a delivery vehicle carrying the item will be able to arrive at a parking position based on the parking position information and the attribute information, the parking position being a position where the designated vehicle is parked in the parking lot, and identify a nearby parking lot near to the parking lot in which the designated vehicle is parked, when the delivery vehicle is determined to be unable to arrive at the parking position, wherein a requesting user is inquired whether a collection-delivery agent can move the designated vehicle to the nearby parking lot, the requesting user being a user who requests the collection of the item and the delivery of the item. These limitations are considered by the examiner to recite an abstract idea for the reasons discussed below. 
The limitations of claims 1, 10, and 18 recite processes for managing the collection and delivery of items to/from a vehicle by determining if a delivery vehicle is able to deliver to the parking position of the vehicle, identifying a nearby parking lot, and inquiring whether the collection-delivery agent can move the vehicle to the nearby parking lot – which under the broadest reasonable interpretation, amounts to a commercial interaction (i.e. a process for managing and coordinating a delivery service to the vehicle). MPEP 2106.04(a)(2) specifies that commercial or legal interactions fall under the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the claims as a whole recite a process that revolve around the performance of a commercial interaction (determining if a delivery vehicle is able to deliver to the parking position of the vehicle as part of a package delivery and identifying a nearby parking lot, and inquiring whether the collection-delivery agent can move the vehicle to the nearby parking lot), the limitations of claims 1, 10 and 18 fall into the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A Prong Two:
The additional elements of claims 1, 10 and 18 do not integrate the judicial exception into a practical application because the claims recite mere instructions to apply the judicial exception (i.e. abstract idea) above on generic computers/computer components (i.e. “an information system” comprising at least one processor of claim 1, “a circuitry” of claim 10, and “a non-transitory storage medium storing a program” and “a circuitry” of claim 18). The claims do not improve upon any technology or any of the recited additional elements themselves, improve the functionality of any computer, or apply the abstract idea in any other meaningful way beyond generally performing the abstract idea steps using a computer. “[C]laims that amount to nothing more than an instruction apply the abstract idea using a generic computer do not render an abstract idea eligible.” See MPEP 2106.05(f). Additionally, while the claims recite inquiring a requesting user via a terminal of a requesting user, merely using a terminal for receiving an inquiry only links the performance of the abstract idea to a particular technological environment and does not add anything that integrates the judicial exception into a practical application.  Therefore, the claims considered as a whole are directed to an abstract idea. 
Step 2B:
Claims 1, 10, and 18 do not recite anything that amounts to significantly more than the recited abstract idea, whether the additional elements are considered alone or in an ordered combination. As mentioned above, the claims merely recite instruction to apply the abstract idea using a generically recited computer and computer components (i.e. “an information system” comprising at least one processor of claim 1, “a circuitry” of claim 10, and “a non-transitory storage medium storing a program” and “a circuitry” of claim 18). Mere instructions to apply the abstract idea using generic computer components does not amount to an inventive concept or add anything significant to the claims. Additionally, while the claims recite inquiring a requesting user via a terminal of a requesting user, merely using a terminal for receiving an inquiry only links the performance of the abstract idea to a particular technological environment and does not add anything that amounts to significantly more than the abstract idea. Considering the additional elements alone, or in an ordered combination does not change the analysis above and does not add anything that amounts to significantly more to the claims. 
Dependent claims 2-6, 8-9, 11-14, 16-17, 19-22, and 24-25: 
Dependent claims 2-6, 8-9, 11-14, 16-17, 19-22, and 24-25 recite steps which further describe the abstract idea for managing the collection/delivery of items to/from a vehicle recited independent claims 1, 10, and 18 - such as output of a determination whether the vehicle will be able to arrive (claim 2),  determine whether the collection/delivery will be carried out (claims 3, 11, and 19), further identifying route information and describing the attribute information (claims 4-6, 12-14, 20-22), and inquiring whether the vehicle can be moved or if additional expenses are approved for the delivery (claims 8-9, 16-17, and 24-25). Therefore the dependent claims also fall under the “certain methods of organizing human activity” grouping of abstract ideas. The only additional elements presented within the dependent claims is the “terminal of a requesting user” of claims 8-9, 16-17, and 24-25 which is involved in inquiring the user for approval – however, merely using a terminal for receiving an inquiry only links the performance of the abstract idea to a particular technological environment and does not add anything that integrates the judicial exception into a practical application or amounts to significantly more than the abstract idea. 
Therefore, claims 1-6, 8-14, 16-22, and 24-25 are ineligible under § 101 as they are directed to an abstract idea without reciting anything that amounts to significantly more. 
	 
Novelty/Non-Obviousness
Claims 1-6, 8-14, 16-22, and 24-25 are novel and nonobvious over the prior art for the following reasons: 
Regarding independent claim 1, US 20170024688 A1 to Wiechers was previously cited as teaching an information system for managing collection from and delivery to one or more areas in a vehicle that can be used as a collection-delivery destination of an item (Wiechers: ¶ 0006-0010 and ¶ 0044 autonomously delivering and/or collecting one or more shipments to/from a customer vehicles using delivery vehicle), acquiring parking position information and attribute information (Wiechers: ¶ 0047 after the customer vehicle determines GPS location, the distribution vehicle receives the transmitted GPS information of the vehicle in a parking lot, which may have restricted access; as per ¶ 0048 “access authorization is preferably transmitted to the distribution vehicle 2 by the customer”, which amounts to attribute information for accessing the parking lot; ¶ 0044 showing the distribution vehicle receiving information relating the vehicle locations to which shipments need to be delivered and/or collected), the parking position information being related to a position of a designated vehicle (Wiechers: ¶ 0044, ¶ 0047 showing the position information is the position information of the customer vehicle), the attribute information being related to an attribute of a parking lot in which the designated vehicle is parked (Wiechers: ¶ 0048 showing the access information is for accessing the parking lot in which the customer vehicle is located), and the designated vehicle being a vehicle designated as the collection-delivery destination of the item (Wiechers: ¶ 0044-0047 delivery destination is the customer vehicle, with ¶ 0044 “The locations at which shipments 1 are intended to be delivered or collected may at least partially be customer vehicles 4”); and determining whether a delivery vehicle carrying the item will be able to arrive at a parking position based on the parking position information and the attribute information (Wiechers: ¶ 0046, ¶ 0048-0049 and ¶ 0037-0039 showing the delivery vehicle can enter the parking lot and approach the specific vehicle parking position; Note: Under the broadest reasonable interpretation of the claim “determine whether a delivery vehicle carrying the item will be able to arrive at a parking position” – a number of items would read on a determination that a vehicle can arrive at a location. For example, by virtue of arriving at the vehicle, or providing any type of guidance to the location, it is necessarily that the vehicle can arrive at the particular location), the parking position being a position where the designated vehicle is parked in the parking lot (Wiechers: ¶ 0028, ¶ 0046-0049 position is a vehicle’s position parked within a parking lot), 
US 20190311327 A1 to Habbaba et al. (Habbaba) was previously cited as teaching a computing device having one or more processors and memory devices used to perform the functions of a delivery service system and a delivery vehicle that operate to coordinate the delivery of the item from a delivery vehicle to the position of a customer’s vehicle (Habbaba: ¶ 0052-0059 and Fig. 6 showing the exemplary computing device including one or more processors that may execute stored instructions on a computer-readable medium; see ¶ 0032-0033 and ¶ 0048-0049 describing system for delivery of packages to a destination vehicle). Habbaba teaches accepting a request for collection of the item from the one or more areas and delivery of the item to the one or more areas (Habbaba: ¶ 0033 “The delivery service system 102 may receive an order…The order may include order information such as an item to be delivered, customer information for a customer for whom the order has been placed, and/or vehicle information about a vehicle to which the order is to be delivered”; also see ¶ 0049 receiving order for delivery of an item to the customer vehicle and dispatching a delivery vehicle in response). 
US 20200074396 A1 to Boccuccia et al. (Boccuccia) was previously cited as teaching identifying one parking area nearby another in which the vehicle is parked (Boccuccia: ¶ 0034-0035 and Figs. 3-4 showing parking areas 302 and 304). Boccuccia also teaches relocation by the vehicle from one parking location to another to dynamically update the delivery to the vehicle (Boccuccia: ¶ 0034-0035 and Figs. 3-4 showing parking areas 302 and 304).
US 11151509 B1 to Mishra teaches Mishra teaches choosing delivery location and providing delivery instructions in response to the vehicle being unable to park or limited parking access at the delivery location (Mishra: Col. 14: 10-15, Col. Col. 11: 56 – Col. 12: 6; also Col. 22: 9-18).
However, none of the previously cited references above would have rendered claim 1 as a whole obvious to one of ordinary skill in the art. None of the references teach wherein the at least one processor is configured to inquire of a terminal of a requesting user whether a collection-delivery agent can move the designated vehicle to the nearby parking lot, the requesting user being a user who requests the collection of the item and the delivery of the item. 
US 20180186333 A1 to Santiano (also previously cited) is the closest prior art to teaching this limitation and does teach sending permissions via an electronic key from a first user (e.g. owner) to another user to operate the vehicle (Santiano: ¶ 0037 showing inquiry confirming an electronic key should be sent to the user, which as per ¶ 0044-0047 allows operation of the vehicle; also see ¶ 0033, ¶ 0046, ¶ 0049 showing key requests sent from user to vehicle owner). However, the system of Santiano relates to a vehicle owner providing an electronic key to a friend/family member to access and operate their vehicle. In contrast, the claimed invention requires sending an inquiry to a requesting user (e.g. a recipient customer) device to ask the user whether a delivery agent can move the designated vehicle from a current parking lot location to another nearby parking lot in response to determining that the delivery vehicle is unable to access/enter the parking lot in which the designated vehicle is currently parked. 
WO 2016054200 A1 to Oz is also cited as relevant to the claimed invention and teaches a delivery person requesting access to a target vehicle to unlock the target vehicle and exchange/place a package in the vehicle (Oz: ¶ 0003-0004, ¶ 0031-0041, ¶ 0043-0047) - but does not cure the deficiencies above. 
Therefore, independent claim 1 is novel and nonobvious over the prior art. Independent claims 10 and 18 are also novel and nonobvious for the same reasons. Dependent claims 2-6, 8-9, 11-14, 16-17, 19-22, and 24-25 are also novel and nonobvious as they depend from claims 1, 10, and 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                         

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628